DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson U.S. 20140042962 in view of Roberts U.S. 20140175031.
Regarding claim 1, Thompson discloses a method for charging electronic candles, comprising: 
receiving a plurality of electronic candles [par. 0029 electronic lights or devices; par. 0030 flameless (electric) candles] in one or more charging bases [Figs. 1A-1C; trays 105, 107, 109, 111 are equated to the recited bases; par. 0030], wherein the plurality of electronic candles are locked in place in the one or more charging bases [pars. 0030, 0031, 0032, 0044, 0046. Par. 0032 states: 
… ports 112 can optionally include a recessed portion that is configured to receive a bottom portion of the candle or other device to help prevent the candle or device from being unintentionally removed from the port 112. It is further contemplated that the port 112 could include one or more protrusions that are sized and dimensioned to mate with one or more recessed portions of the bottom of the candle or device to help maintain an upright position of the candle or device while coupled to the base 102. Alternatively, the bottom of the candle or device could include the projections, such as feet to raise a bottom of the candle or device from a surface, and the port 112 could include one or more recessed areas configured to receive the projections …
 Note that ports 112 are a plurality of receptacles in trays 105, 107, 109, 111 which secure and charge the flameless candles]; 
receiving the one or more charging bases [Figs. 1A-1C; trays 105, 107, 109, 111 are equated to the recited bases; par. 0030] on a charging rack [Figs. 1A-1C; the recited rack is the combined multi-level charging station 100 with base 102, that includes first, second, third, and fourth sections 104, 106, 108, 110; pars. 0029, 0037]; 
electrically connecting the one or more charging bases [Figs. 1A-1C; trays 105, 107, 109, 111] to a power system [pars. 0033, 0034, 0038 electrical contacts/ coupling is part of the trays’ electrical interface] of the charging rack [Figs. 1A-1C; the combination of the multi-level charging station 100 with base 102, that includes first, second, third, and fourth sections 104, 106, 108, 110] to charge the plurality of electronic candles through the one or more charging bases [pars. 0033, 0034, 0038, 0040, 0046], the power system including a cord with a plug for powering the charging rack utilizing a standard outlet [see for example, AC power plug shown in Fig. 10B. Note par. 0077. See also Abstract, par. 0008, 0077].
Thompson does not disclose: the charging rack with the one or more charging bases is rollable between a plurality of different locations.
Roberts discloses: the charging rack with the one or more charging bases is rollable between different a plurality of different locations [Fig. 16, see wheels 480; par. 0058].
Thompson and Roberts are analogous racks for the stacked storage and charging of devices requiring charge [see Thompson abstract; see Roberts abstract]; and Roberts is evidence that one would install wheels onto a charging rack to accommodate ease of movement.
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate wheels (i.e. mounting the recited rack onto wheels), as taught by Roberts, into Thompson’s multi-level candle charging station 100 for the intrinsic benefit of being able to easily and conveniently move the station from one location to another.
Regarding claim 2, Thompson discloses the method of claim 1, wherein the one or more charging bases include a plurality of receptacles [ports 112 are a plurality of receptacles], and wherein each of the receptacles includes contacts that interface with one of the plurality of electronic candles to perform charging [pars. 0030, 0031, 0032].
Regarding claim 3, Thompson discloses the method of claim 1, wherein the one or more charging bases include a port connecting to the power system of the charging rack [par. 0038 electrical contacts/ coupling/ wires form the electrical interface and connectors; also par. 0046 male connectors 202].
Regarding claim 4, Thompson discloses the method of claim 1, wherein the one or more charging bases are automatically electrically connected to the power system of the charging rack through a power interface [par. 0038 electrical contacts/ coupling are part of the interface;  also par. 0046 male connectors 202] when the one or more charging bases are placed on the charging rack.
Regarding claim 5, Thompson discloses the method of claim 1, wherein the one or more charging bases include one or more handles for carrying the one or more charging bases and the associated plurality of charging candles in any position [Fig. 1C, the portion at indention 120 can be used, in combination with the rear of trays 105, 107, 109, 111, to carry the trays in the horizontal position, par. 0043].
Regarding claim 6, Thompson discloses the method of claim 1, wherein each of the one or more charging bases include a plurality of charging rows attached to each the one or more charging bases, wherein the plurality of charging rows are electrically connected to each of the one or more charging bases [Fig. 1A, three rows shown in each tray 105, 107, 109, 111].
Regarding claim 8, 18, Thompson discloses the method of claim 7, wherein the software controls settings of the plurality of electronic candles including at least color, brightness, flicker rate, and runtime duration of the plurality of electronic candles [pars. 0041, 0070, 0072].
Regarding claim 10, Thompson discloses the method of claim 1, wherein the charging rack includes a user interface for controlling the charging and settings of the plurality of electronic candles [par. 0041].
Regarding claim 11, Thompson discloses an electronic candle system, comprising: 
a charging rack [Figs. 1A-1C; the recited rack is the combined multi-level charging station 100 with base 102, that includes first, second, third, and fourth sections 104, 106, 108, 110; pars. 0029, 0037] for receiving a plurality of bases [Figs. 1A-1C; trays 105, 107, 109, 111 are equated to the recited bases; par. 0030], wherein the charging rack includes a plurality of electrical interfaces for connecting with the plurality of bases [pars. 0033, 0034, 0038 electrical contacts/ coupling are part of the trays’ electrical interface. Fig. 2, electrical connector 202/204, par. 0046 tray 200 could include an electrical connector 202 that is configured to couple with an electrical connector 204 of the base 206], wherein the charging rack includes a cord with a plug for powering the charging rack utilizing a standard outlet [see for example, AC power plug shown in Fig. 10B. Note par. 0077. See also Abstract, par. 0008, 0077], and 
the plurality of bases [Figs. 1A-1C; trays 105, 107, 109, 111 are equated to the recited bases; par. 0030] for securing and charging a plurality of electronic candles, wherein each of the plurality of bases include a plurality of receptacles [Fig. 1A, ports 112] for locking the plurality of candles into place for charging and storage [pars. 0030, 0031, 0032, 0044, 0046. Par. 0032 states: 
… ports 112 can optionally include a recessed portion that is configured to receive a bottom portion of the candle or other device to help prevent the candle or device from being unintentionally removed from the port 112. It is further contemplated that the port 112 could include one or more protrusions that are sized and dimensioned to mate with one or more recessed portions of the bottom of the candle or device to help maintain an upright position of the candle or device while coupled to the base 102. Alternatively, the bottom of the candle or device could include the projections, such as feet to raise a bottom of the candle or device from a surface, and the port 112 could include one or more recessed areas configured to receive the projections …
 Note that ports 112 are a plurality of receptacles in trays 105, 107, 109, 111 which prevent the candle or device from being unintentionally removed, and also charge the flameless candles].
Thompson does not disclose: wherein the charging rack is mounted on wheels for moving the charging rack, the plurality of bases and associated plurality of electronic candles between locations.
Roberts discloses: the charging rack is mounted on wheels for moving the charging rack, the plurality of bases and associated plurality of electronic devices between locations [Fig. 16, see wheels 480; pars. 0032, 0058].
Thompson and Roberts are analogous racks for the stacked storage and charging of devices requiring charge [see Thompson abstract; see Roberts abstract]; and Roberts is evidence that one would install wheels onto a charging rack to accommodate ease of movement.
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate wheels (i.e. mounting the recited rack onto wheels), as taught by Roberts, into Thompson’s multi-level candle charging station 100 for the intrinsic benefit of being able to easily and conveniently move the station from one location to another.
Regarding claim 13, Thompson discloses the electronic candle system of claim 11, wherein the plurality of bases are slidably placed on rails of the charging rack [pars. 0008, 0034, 0042].
Regarding claim 14, Thompson discloses the electronic candle system of claim 13, wherein the plurality of bases are automatically powered for charging the plurality of electronic candles when the plurality of bases are docked to the charging rack [par. 0071].
Regarding claim 15, Thompson discloses the electronic candle system of claim 13, wherein the plurality of bases include an electrical interface and wherein the charging rack includes a plurality of connectors for electrically connecting to the electrical interface of each of the plurality of bases [par. 0038 electrical contacts/ coupling/ wires form the electrical interface and connectors. Par. 0046 male connectors 202].
Regarding claim 16, Thompson discloses the electronic candle system of claim 13, wherein the plurality of bases include ports [ports 112] for rotationally securing and releasing the plurality of electronic candles [pars. 0044], wherein each of the plurality of ports include contacts for charging the plurality of electronic candles [pars. 0030, 0031, 0032].

Regarding claim 17, Thompson discloses an electronic candle rack, comprising:  
a plurality of supports [Figs. 1A-1C; first, second, third, and fourth sections 104, 106, 108, 110 of base 102; pars. 0029, 0037]; 
a plurality of rails [par. 0042, e.g. tracks 116. Additionally, the bottom labelled “support pieces” as indicated in reproduced Fig. 1A below are rails] extending between supports for supporting a plurality of charging bases [Figs. 1A-1C; trays 105, 107, 109, 111; par. 0042. Also par. 0043] configured to lock a plurality of electronic candles [par. 0029 electronic lights or devices; par. 0030 flameless (electric) candles] into position [pars. 0030, 0031, 0032, 0044, 0046. Par. 0032 states: 
… ports 112 can optionally include a recessed portion that is configured to receive a bottom portion of the candle or other device to help prevent the candle or device from being unintentionally removed from the port 112. It is further contemplated that the port 112 could include one or more protrusions that are sized and dimensioned to mate with one or more recessed portions of the bottom of the candle or device to help maintain an upright position of the candle or device while coupled to the base 102. Alternatively, the bottom of the candle or device could include the projections, such as feet to raise a bottom of the candle or device from a surface, and the port 112 could include one or more recessed areas configured to receive the projections …
 Note that ports 112 are a plurality of receptacles in trays 105, 107, 109, 111 which prevent the candle or device from being unintentionally removed, and also charge the flameless candles]; and 
a plurality of electrical interfaces [pars. 0033, 0034, 0038 electrical contacts/ coupling are part of the trays’ electrical interface. Fig. 2, electrical connector 202/204, par. 0046 tray 200 could include an electrical connector 202 that is configured to couple with an electrical connector 204 of the base 206] for powering the plurality of charging bases [pars. 0034, 0038];
a cord with a plug for powering the electronic candle rack including the plurality of electrical interfaces [see for example, AC power plug shown in Fig. 10B. Note par. 0077. See also Abstract, pars. 0008, 0033, 0040, 0077].
Thompson does not disclose: wheels extending from the plurality of supports for moving the electronic candle rack between charging locations and usage locations. 
Roberts discloses: wheels extending from the plurality of supports for moving the electronic device rack between charging locations and usage locations [Fig. 16, see wheels 480; par. 0058].
Thompson and Roberts are analogous stacked charging racks for devices [see Thompson abstract; see Roberts abstract]. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate wheels (i.e. mounting the station on wheels), as taught by Roberts, into Thompson’s stacked charging station for the intrinsic benefit of being able to easily and conveniently move the station from one location to another.


    PNG
    media_image1.png
    567
    462
    media_image1.png
    Greyscale

                Thompson, US 20140042962, Fig. 1A
Regarding claim 19, Thompson discloses the electronic candle rack of claim 17, wherein the charging bases each lock a plurality of electronic candles in a plurality of receptacles for movement, charging, and storage [pars. 0044, 0030, 0031, 0032].
Regarding claims 7, 20, Thompson discloses the electronic candle rack of claim 19, further comprising: logic for updating software and settings of the plurality of electronic candles [pars. 0050, 0072, 0073].
Regarding claims 9, 21, Thompson discloses wherein the electronic candle rack is assembled in levels as needed to accommodate the plurality of electronic candles [pars. 0035, 0036, 0037].
Regarding claim 12, the combination of Thompson and Roberts disclose: wherein the charging rack is free rolling on wheels [Roberts, Fig. 16, see wheels 480; par. 0058].
Regarding claim 18 (Currently Amended), the combination of Thompson and Roberts discloses the electronic candle rack of claim 17, further comprising: a user interface configuring the plurality of candles on the plurality of charging bases including at least color, brightness, and flicker rate [Thompson, par. 0041].

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicant argues, “With regard to claim 1, the cited art does not teach, suggest, or disclose “the plurality of electronic candles are locked in place in the one or more charging bases.” Thompson makes not mention of the plurality of electronic candles being locked in place. Rather, the ports 112 of Thompson are “configured to receive a bottom portion of the candle.” (Thompson, [0032])”.
Examiner respectfully disagrees. Par. 0032 states: 
… ports 112 can optionally include a recessed portion that is configured to receive a bottom portion of the candle or other device to help prevent the candle or device from being unintentionally removed from the port 112. It is further contemplated that the port 112 could include one or more protrusions that are sized and dimensioned to mate with one or more recessed portions of the bottom of the candle or device to help maintain an upright position of the candle or device while coupled to the base 102. Alternatively, the bottom of the candle or device could include the projections, such as feet to raise a bottom of the candle or device from a surface, and the port 112 could include one or more recessed areas configured to receive the projections …
Thus, ports 112 lock the candles into place to prevent unintentional removal and to maintain upright positioning.
Applicant argues, “Further with regard to claim 1, the cited art does not teach, suggest, or disclose “receiving the one or more charging bases on a charging rack, the charging rack with the one or more charging bases is rollable between a plurality of different locations.” (emphasis added) As previously noted, Roberts does not teach “one or more charging bases.””
Examiner respectfully disagrees. As itemized in the office action, the recited charging bases are trays 105, 107, 109, 111; Figs. 1A-1C and are described in par. 0030. Further, in comparing the rack in Thompson’s Fig. 1A (see below) to applicants rack in Figure 8 (see below), it can readily be seen that the major components substantially equate to each other.
The addition of Roberts wheels onto Thompson’s rack for moving the rack with the one or more bases between locations [Fig. 16, see wheels 480; par. 0058] brings ease of mobility to Thompson’s rack and is as given in the combination above for claims 1, 11 and 17.



    PNG
    media_image2.png
    406
    707
    media_image2.png
    Greyscale
      
         Applicant’s Fig. 8, showing major components


    PNG
    media_image3.png
    383
    747
    media_image3.png
    Greyscale

                 Thompson’s Fig. 1A, showing the same major components as equated
Previous Response to Arguments
Applicant's arguments filed 1/26/2020 have been fully considered but they are not persuasive. 
Applicant argues: “Official notice regarding the wheels for a charging rack for candles is
inappropriate without documentary evidence and a technical line of reasoning. (MPEP 2144.03) For at least this reason, claim 1 is allowable over the cited art.” Examiner notes that a reference [Roberts U.S. 20140175031] providing for wheels on a charging rack is incorporated into the rejection above. 
Applicant argues: “Further with regard to claim 1, Thompson is also silent with regard to “the power system including a cord with a plug for powering the charging rack utilizing a standard outlet.” For at least this reason claim 1 is allowable over the cited art.” Examiner respectfully disagrees. Thompson discloses a power cord in the form of an AC power plug shown in Fig. 10B and 12B. Note par. 0077 captures the scenario where the power cord is used with any embodiment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859